The citation is merely notice of the appeal, so that the appellee may appear, and prepare to answer the same. His appearance in person, or by attorney, is an admission of notice on the record; and operates as a waiver of the want of a citation, or any mere irregularity in its service. Such is the effect of an appearance to an appeal in the Supreme Court of the United States, where no citation has been served, and we see no reason why our practice in this respect should not conform to the analogy. United States v. Yates et al. 6 How. 605, 608. *Page 582